Exhibit 10.4


INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT

Black Hills Corporation


____________________________________

(Performance Period ______________ - _______________)

--------------------------------------------------------------------------------


CONTENTS

--------------------------------------------------------------------------------


Article 1. Performance Period      1  
Article 2. Value of Performance Shares    1  
Article 3. Performance Shares and Achievement of Performance Measure    2  
Article 4. Termination Provisions    3  
Article 5. Change in Control    3  
Article 6. Dividends    3  
Article 7. Form and Timing of Payment of Performance Shares    3  
Article 8. Nontransferability    4  
Article 9. Administration    4  
Article 10. Miscellaneous    4  

--------------------------------------------------------------------------------


BLACK HILLS CORPORATION
OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT

You have been selected to be a participant in the Black Hills Corporation
Omnibus Incentive Compensation Plan (the “Plan”), as specified below:

      Participant: _____________________

      Target Performance Share Award: ______ shares

      Performance Period: _____________ to _______________

      Performance Measure: Total Shareholder Return (“TSR”).

      Peer Index:  S&P MID CAP UTILITY INDEX

  Alliant Energy Corporation; DPL Inc.; Duquesne Light Holding Inc.; Great
Plains Energy Inc.; Hawaiian Electric Inds.; Idacorp Inc.; Northeast Utilities;
Nstar; OGE Energy Corporation; Pepco Holdings Inc.; PNM Resources Inc.; Puget
Energy Inc.; Wisconsin Energy Corp,; and WPS Resources Corp.


        THIS AGREEMENT (the “Agreement”) effective _______________, represents
the grant of Performance Shares by Black Hills Corporation, a South Dakota
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Plan.

        The Plan provides a complete description of the terms and conditions
governing the Performance Shares. If there is any inconsistency between the
terms of this Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Agreement.

        All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein.

        The parties hereto agree as follows:


ARTICLE 1. PERFORMANCE PERIOD

        The Performance Period commences on ______________ and ends on
________________.


ARTICLE 2. VALUE OF PERFORMANCE SHARES

        Each Performance Share shall represent and have a value equal to one
share of common stock of the Company.

        Notwithstanding anything herein to the contrary, the Performance Shares
shall have no value whatsoever if the Ending Stock Price (as defined herein) is
not greater than Beginning Stock Price (as defined herein), taking into account
any adjustments made pursuant to Paragraph 4.3 of the Plan.

1

--------------------------------------------------------------------------------


ARTICLE 3. PERFORMANCE SHARES AND ACHIEVEMENT OF PERFORMANCE MEASURE

(a)  

The number of Performance Shares to be earned under this Agreement shall be
based upon the achievement of pre-established TSR performance goals as set by
the Compensation Committee of the Board of Directors (Committee) for the
Performance Period, based on the following chart:


    TSR Performance
         Relative to
Companies in Peer Index Payout
(% of Target)
80th Percentile or Above      175 % 70th Percentile    150 % 60th Percentile  
 125 % 50th Percentile    100 % 40th Percentile    50 % 30th Percentile or
Below    0 %


  Interpolation shall be used to determine the percentile rank in the event the
Company’s Percentile Rank does not fall directly on one of the ranks listed in
the above chart.


  For this purpose, Total Shareholder Return shall be determined as follows:


  Total Shareholder     =     Change in Stock Price + Dividends Paid
        Return                                      Beginning Stock Price


  Beginning Stock Price shall mean the average closing price on the applicable
stock exchange of one share of stock for the twenty (20) trading days
immediately prior to the first day of the Performance Period; Ending Stock Price
shall mean the average closing price on the applicable stock exchange of one
share of stock for the twenty (20) trading days immediately prior to the last
day of the Performance Period; Change in Stock Price shall mean the difference
between the Beginning Stock Price and the Ending Stock Price; and Dividends Paid
shall mean the total of all dividends paid on one (1) share of stock during the
Performance Period.


  Following the Total Shareholder Return determination, the Company’s Percentile
Rank shall be determined as follows:


  Percentile Rank shall be determined by listing from highest Total Shareholder
Return to lowest Total Shareholder Return each company in the Peer Index
(excluding the Company). The top company would have a one hundred percentile
(100%) rank and the bottom company would have a zero percentile (0.0%) rank.
Each company in between would be one hundred divided by n minus one (100/n-1)
above the company below it. The Company percentile rank would then be
interpolated based on the Company TSR. The Companies in the Peer Index shall
remain constant throughout the entire Performance Period.


2

--------------------------------------------------------------------------------


ARTICLE 4. TERMINATION PROVISIONS

        Except as provided below, a Participant shall be eligible for payment of
awarded Performance Shares, as determined in Section 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period.

        If participant retires, suffers a Disability, or dies during the
Performance Period, the Participant (or the Participant’s estate) shall be
entitled to that proportion of the number of Performance Shares as such
Participant is entitled to under Section 3 for such Performance Period that the
number of full months of participation during the Performance Period bears to
the total number of months in the Performance Period. The form and timing of the
payment of such Performance Shares shall be as set forth in Article 7.

        Termination of employment for any reason other than Retirement,
Disability, or death during the Performance Period shall require forfeiture of
this entire award, with no payment to the Participant.


ARTICLE 5. CHANGE IN CONTROL

        Notwithstanding anything herein to the contrary, upon a Change in
Control, the Participant shall be entitled to that proportion of the number of
Performance Shares as such Participant is entitled to under Section 3 for such
Performance Period that the number of full months of participation during the
Performance Period (as of the effective date of the Change in Control) bears to
the total number of months in the Performance Period. When there is a Change in
Control, the TSR shall be calculated as set forth in Article 3, except that the
Ending Stock Price shall mean the average closing price on the applicable stock
exchange of one share of stock for the twenty (20) trading days immediately
prior to the Change in Control. Performance Shares shall be paid out to the
Participant in cash within thirty (30) days of the effective date of the Change
in Control.


ARTICLE 6. DIVIDENDS

        During the Performance Period, all dividends and other distributions
paid with respect to the shares of Common Stock shall accrue for the benefit of
the Participant to be paid out to the Participant pursuant to Article 7.


ARTICLE 7. FORM AND TIMING OF PAYMENT OF PERFORMANCE SHARES

        Payment of the Performance Shares, including accrued dividends, shall be
made fifty percent (50%) in cash and fifty percent (50%) in shares of Company
stock.

        Payment of Performance Shares shall be made within sixty (60) calendar
days following the close of the Performance Period, subject to the following:

(a)  

The Participant shall have no right with respect to any Award or a portion there
of, until such award shall be paid to such Participant.


(b)  

If the Committee determines, in its sole discretion, that a Participant at any
time has willfully engaged in any activity that the Committee determines was or
is harmful to the Company, any unpaid pending Award will be forfeited by such
Participant.


(c)  

All appropriate taxes will be withheld from the cash portion of the award.


3

--------------------------------------------------------------------------------


ARTICLE 8. NONTRANSFERABILITY

        Performance Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.


ARTICLE 9. ADMINISTRATION

        This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time by the Board of Directors, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, in its sole discretion, all of which shall be binding upon
the Participant.

        Any inconsistency between the Agreement and the Plan shall be resolved
in favor of the Plan.


ARTICLE 10. MISCELLANEOUS

(a)  

The selection of any employee for participation in the Plan shall not give such
Participant any right to be retained in the employ of the Company. The right and
power of the Company to dismiss or discharge any Participant at-will, is
specifically reserved. Such Participant or any person claiming under or through
the Participant shall not have any right or interest in the Plan or any Award
thereunder, unless and until all terms, conditions, and provisions of the Plan
that affect such Participant have been complied with as specified herein.


(b)  

With the approval of the Board, the Committee may terminate, amend, or modify
the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement without the Participant’s written consent.


(c)  

Participant shall not have voting rights with respect to the Performance Shares.
Participant shall obtain voting rights upon the settlement of Performance Shares
and distribution into shares of common stock of the Company.


(d)  

The Participant may defer such Participant’s receipt of the payment of cash and
the delivery of shares of common stock, that would otherwise be due to such
Participant by virtue of the satisfaction of the performance goals with respect
to the Performance Shares, pursuant to the rules of the Black Hills Corporation
Nonqualified Deferred Compensation Plan and the procedures set forth by the
Compensation Committee. If the Participant elects to defer the receipt of the
award, the Participant will be required to pay any necessary taxes from their
own funds. They will not be allowed to have their deferred award reduced for tax
withholding.


(e)  

This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


4

--------------------------------------------------------------------------------

(f)  

To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the State of South Dakota.


(g)  

Any awards received by Participant are subject to the provisions of the Stock
Ownership Guidelines approved by the Board of Directors.




        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed effective as of __________________.

          


          Black Hills Corporation


          By: _______________________


ATTEST:

__________________________________

          ___________________________
        Participant


5